            Case 1:19-cv-00689-NRB Document 14 Filed 03/08/19 Page 1 of 1
            Case 1:19-cv-00689-NRB Document 15 Filed 03/11/19 Page 1 of 1
Holland & Knight
31 West 52nd Street I New York, NY 100191 T 212.513.3200   IF 212.385.9010
Holland & Knight LLP I www hklaw.com

Christine N. Walz                                                                        L~lJC SD~~·
                                                                                .1
(212) 513-3368
                                                                                I DOCUMENT
christ1ne .walz@hklaw.com                                                       '
                                                                                1
                                                                                         ELECTRO~ICALLY FILED
                                                                                \
                                                   March 8, 2019
                                                                                l DOC #: _ _ _--i.-+-jl-tl1--:1   a::---
                                                                                 : OATE FILED:____:'..)~-.u...-r-.1.----\+--
Via E-Filing
                                                                                     1

The Honorable Naomi Reice Buchwald
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

          Re:       Vuzix Corp. v. Ricardo Antonio Pearson, Case No. 1:19-cv-00689
                    PROPOSED PLEADING SCHEDULE

Dear Judge Buchwald:

       During our pre-motion conference call on February 27, 2019, the Court stated that it would
permit Vuzix to amend its Complaint and instructed the parties to confer on a deadline for
amending the Complaint and then for Richard Pearson to file his motion to dismiss the Amended
Complaint. Pursuant to the Court's instruction, the parties have conferred and propose the
following schedule for Vuzix to amend its Complaint and for briefing on Richard Pearson's motion
to dismiss the Amended Complaint:

          Amended Complaint due:                                    March 13, 2019
          Response/Motion to Dismiss due:                           March 27, 2019
          Opposition to Motion to Dismiss due:                      April 22, 2019
          Reply in Support of Motion to Dismiss due:                May 3, 2019


                                                                   Respectfully submitted,

                                                                   HOLLAND & KNIGHT LLP

                                                                   /s Christine N. Walz
                                                                   Christine N. Walz
                                                                   31 West 52nd Street
                                                                   New York, NY 10019

                                                                   Counsel for Richard J. Pearson

cc: Todd Manister
    Sichenzia Ross Ference Kesner LLP
    1185 Avenue of the Americas, 37th Floor
    New York, NY 10036

     Counsel for Vuzix Corp.
